Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 1 of 12 Page ID #:451




 1   COUNTY OF SAN LUIS OBISPO
     COUNTY COUNSEL
 2   RITA L. NEAL, SBN 151156
     JON ANSOLABEHERE, SBN 278174
 3   Email: jansolabehere@co.slo.ca.us
     1055 Monterey Street, Room D320
 4   San Luis Obispo, CA 93408
     Telephone: (805) 781-5400
 5   Facsimile: (805) 781-4221
 6
      Attorneys for Defendant
 7    COUNTY OF SAN LUIS OBISPO
 8
                               UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                        WESTERN DIVISION
11

12   MICHAEL WINDELER, KAREN                       Case No. 2:19-cv-06325 DSF(JEMx)
     WINDELER, JOY SALERNI, JEFF
13   SCHNEIDER, EDNA SCHNEIDER,                    ANSWER OF DEFENDANT COUNTY OF
     BARBARA KNIGHT, KENT
14   KNIGHT, BRUCE DEPAOLA,                        SAN LUIS OBISPO TO COMPLAINT
     TERRI DEPAOLA,
15
               Plaintiffs and Petitioners,         Assigned to: Honorable Judge Dale S. Fischer
16
     vs.
17                                                 Complaint Filed: July 24, 2019
     CAMBRIA COMMUNITY WATER
18   DISTRICT, COUNTY OF SAN
     LUIS OBISPO,
19
               Defendants and Respondents.
20

21

22         Defendant and Respondent County of San Luis Obispo (“County”) hereby
23   answers Plaintiffs’ Complaint in the above entitled action as follows:
24   1.     County denies each and every allegation not specifically admitted to.
25   2.     Answering paragraph 1, sentences one and two, of the Complaint, the County
26   avers that it contains no material allegations of fact requiring a response. To the extent
27   it is found otherwise, the County denies, generally and specifically, each and every
28   allegation set forth in those two sentences. Regarding the rest of paragraph 1, the
     _________________________________________________________________________________________________
                                                      1
                                             Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 2 of 12 Page ID #:452




 1   County denies, generally and specifically, each and every allegation set forth in the rest
 2   of that paragraph.
 3                                             PARTIES
 4   3.     Answering paragraph 2 of the Complaint, County lacks information and belief
 5   sufficient to enable it to admit or deny the allegations relating to the identity and
 6   citizenry of Plaintiffs Michael and Karen Windeler and, on that basis, denies such
 7   allegations.
 8   4.     Answering paragraph 3 of the Complaint, County lacks information and belief
 9   sufficient to enable it to admit or deny the allegations relating to the identity and
10   citizenry of Plaintiff Joy Salemi and, on that basis, denies such allegations.
11   5.    Answering paragraph 4 of the Complaint, County lacks information and belief
12   sufficient to enable it to admit or deny the allegations relating to the identity and
13   citizenry of Plaintiffs Jeff and Edna Schneider and, on that basis, denies such
14   allegations.
15   6.    Answering paragraph 5 of the Complaint, County lacks information and belief
16   sufficient to enable it to admit or deny the allegations relating to the identity and
17   citizenry of Plaintiffs Barbara and Kent Knight and, on that basis, denies such
18   allegations.
19   7.    Answering paragraph 6 of the Complaint, County lacks information and belief
20   sufficient to enable it to admit or deny the allegations relating to the identity and
21   citizenry of Plaintiffs Bruce and Terri DePaola and, on that basis, denies such
22   allegations.
23   8.    Answering paragraph 7 of the Complaint, County denies that it is an
24   incorporated municipal corporation located within the State of California. Although
25   not alleged in the Complaint, County does, however, admit that it is a political
26   subdivision of the State of California.
27   9.    Answering paragraph 8 of the Complaint, County lacks information and belief
28   sufficient to enable it to admit or deny the allegations relating to the identity and

                                           Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 3 of 12 Page ID #:453




 1   corporate status of Defendant Cambria Community Services District ("District") and,
 2   on that basis, denies such allegations.
 3   10.    Answering paragraph 9 of the Complaint, the County avers that it contains no
 4   material allegations of fact requiring a response. To the extent it is found otherwise,
 5   the County denies, generally and specifically, each and every allegation set forth in
 6   said paragraph.
 7   11.    Answering paragraph 10 of the Complaint, the County avers that it contains no
 8   material allegations of fact requiring a response. To the extent it is found otherwise,
 9   the County denies, generally and specifically, each and every allegation set forth in
1O   said paragraph.
11                                JURISDICTION AND VENUE
12   12.    Answering paragraph 11 of the Complaint, the County states that the allegations
13   contained therein constitute legal contentions for which no response is required. To the
14   extent it is found otherwise, the County denies, generally and specifically, each and
15   every allegation set forth in said paragraph.
16   13.    Answering paragraph 12 of the Complaint, the County admits that Defendant
17   County is located within the Central District of California, and that the action arises
18   out of events in San Luis Obispo County, California.
19              ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
20   14.   Answering paragraph 13 of the Complaint, the County lacks information and
21   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
22   that basis, denies the allegations.
23   15.   Answering paragraph 14 of the Complaint, the County lacks information and
24   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
25   that basis, denies the allegations.
26   16.   Answering paragraph 15 of the Complaint, the County lacks information and
27   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
28   that basis, denies the allegations.

                                           Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 4 of 12 Page ID #:454




 1   17.    Answering paragraph 16 of the Complaint, the County lacks information and
 2   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
 3   that basis, denies the allegations.
 4   18.    Answering paragraph 17 of the Complaint, the County lacks information and
 5   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
 6   that basis, denies the allegations.
 7   19.    Answering paragraph 18 of the Complaint, the County admits that the Cambria
 8   Community Services District was formed on December 9, 1976. As to any other
 9   allegations in said paragraph, the County lacks information and belief sufficient to
1O   enable it to admit or deny and, on that basis, denies the allegations.
11   20.    Answering paragraph 19 of the Complaint, the County lacks information and
12   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
13   that basis, denies the allegations.
14   21.    Answering paragraph 20, the County denies, generally and specifically, each
15   and every allegation set forth in said paragraph.
16   22.   Answering paragraph 21 of the Complaint, the County lacks information and
17   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
18   that basis, denies the allegations.
19   23.   Answering paragraph 22 of the Complaint, the County lacks information and
20   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
21   that basis, denies the allegations.
22   24.   Answering paragraph 23 of the Complaint, the County lacks information and
23   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
24   that basis, denies the allegations.
25   25.   Answering paragraph 24 of the Complaint, the County lacks information and
26   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
27   that basis, denies the allegations.
28   //


                                           Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 5 of 12 Page ID #:455




 1   26.   Answering paragraph 25 of the Complaint, the County lacks information and
 2   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
 3   that basis, denies the allegations.
 4   27.   Answering paragraph 26 of the Complaint, the County lacks information and
 5   belief sufficient to enable it to admit or deny the allegations in that paragraph and, on
 6   that basis, denies the allegations.
 7   28.   Answering paragraph 27 of the Complaint, the County admits that it received an
 8   application from Plaintiff Windelers for a land use permit with the County which was
 9   subsequently returned because it did not include written verification of water and
10   sewer service from the Cambria Community Services District in accordance with
11   Community Wide Planning Area Standard B.8 of the County's North Coast Area Plan.
12   Except as expressly admitted, the County denies, generally and specifically, each and
13   every other allegation as set forth in said paragraph.
14   29.   Answering paragraph 28 of the Complaint, the County admits that it received a
15   development application for a variance/coastal development permit from Plaintiff
16   Windelers on or about April 24, 2017. As to the remaining allegations, the County
17   denies, generally and specifically, each and every other allegation as set forth in said
18   paragraph.
19   30.   Answering sentences one and two of paragraph 29 of the Complaint, the County
20   admits Community Wide Planning Standard 8 of the North Coast Area Plan requires
21   written verification of water and sewer service from the Cambria Community Services
22   District before the County can accept an application for a land use or building permit
23   for properties located within the urban reserve line in the community of Cambria. As to
24   the remaining allegation in paragraph 29 of the Complaint, the County lacks
25   information and belief sufficient to enable it to admit or deny the allegations in that
26   paragraph and, on that basis, denies the allegations.
27   31.   Answering paragraph 30 of the Complaint, the County admits that a hearing on
28   Plaintiff Windelers' development application went to the County's Planning

                                           Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 6 of 12 Page ID #:456




 1   Commission on July 13, 2017, not August 24, 2017 as alleged. The County further
 2   admits that in considering Plaintiff Windelers' application, the Planning Commission
 3   considers, amongst other things, the findings for a variance request per San Luis
 4   Obispo County Code section 23.01.045, not section 22.62.070(D)(l) as alleged. As to
 5   the remaining allegations, the County denies generally and specifically, each and every
 6   other allegation as set forth in said paragraph.
 7   32.   Answering paragraph 31 of the Complaint, the County admits that the County's
 8   Planning Commission denied Plaintiff Windelers' development application and the
 9   basis for the denial is set forth in the administrative record, which speaks for itself.
1O   Except as expressly admitted, the County denies, generally and specifically, each and
11   every other allegation as set forth in said paragraph.
12   33.   Answering paragraph 32 of the Complaint, the County admits that Plaintiff
13   Windelers timely filed an appeal of the Planning Commission's decision on their
14   variance request. Except as expressly admitted, the County denies, generally and
15   specifically, each and every other allegation as set forth in said paragraph.
16   34.   Answering paragraph 33 of the Complaint, the County admits that an appeal
17   hearing took place in front of the County Board of Supervisors on October 17, 2017.
18   As to the remaining allegations, the County denies, generally and specifically, each
19   and every other allegation as set forth in said paragraph.
20   35.   Answering paragraph 34, the County admits that the Board of Supervisors
21   denied Plaintiff Windelers' appeal. With respect to allegations related to the County's
22   decision, County responds that County Resolution No. 2017-265 speaks for itself. As
23   to the remaining allegations, except as expressly admitted, denies, generally and
24   specifically, each and every other allegation as set forth in said paragraph.
25   36.   Answering paragraph 35 of the Complaint, the County avers that it contains no
26   material allegations of fact requiring a response as the allegations are purely legal
27   argument. To the extent it is found otherwise, the County denies, generally and
28   specifically, each and every allegation set forth in said paragraph.

                                          Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 7 of 12 Page ID #:457




 1   37.     Answering paragraph 36 of the Complaint, the County denies, generally and
 2   specifically, each and every allegation set forth in said paragraph.
 3   3 8.    Answering paragraph 3 7 of the Complaint, County lacks information and belief
 4   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 5   basis, denies the allegations.
 6   39.     Answering paragraph 3 8 of the Complaint, County lacks information and belief
 7   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 8   basis, denies the allegations.
 9   40.     Answering paragraph 39 of the Complaint, County lacks information and belief
1o   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
11   basis, denies the allegations.
12   41.     Answering paragraph 40 of the Complaint, the County denies, generally and
13   specifically, each and every allegation set forth in said paragraph.
14   42.     Answering paragraph 41 of the Complaint, the County avers that it contains no
15   material allegations of fact requiring a response as the allegations are purely legal
16   argument. To the extent it is found otherwise, the County denies, generally and
17   specifically, each and every allegation set forth in said paragraph.
18   43.     Answering paragraph 42 of the Complaint, the County denies, generally and
19   specifically, each and every allegation set forth in said paragraph.
20   44.     Answering paragraph 43 of the Complaint, the County denies, generally and
21   specifically, each and every allegation set forth in said paragraph.
22                                FIRST CAUSE OF ACTION
23    (By All Plaintiffs Against All Defendants for Violation of Civil Rights Under Title
24        42 United States Code Section 1983 and the Fifth Amendment for Regulatory
25                                     Taking of Property)
26   45.     Answering paragraph 44 of the Complaint, County incorporates by reference its
27   response to Paragraphs 1 through 44, inclusive, as though fully set forth herein.
28   //

                                          Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 8 of 12 Page ID #:458




 1   46.    Answering paragraph 45 of the Complaint, the County avers that it contains no
 2   material allegations of fact requiring a response as the allegations are purely legal
 3   argument. To the extent it is found otherwise, the County denies, generally and
 4   specifically, each and every allegation set forth in said paragraph.
 5   47.    Answering paragraph 46 of the Complaint, the County avers that it contains no
 6   material allegations of fact requiring a response as the allegations are purely legal
 7   argument. To the extent it is found otherwise, the County denies, generally and
 8   specifically, each and every allegation set forth in said paragraph.
 9   48.   Answering paragraph 47 of the Complaint, the County avers that it contains no
1o   material allegations of fact requiring a response as the allegations are purely legal
11   argument. To the extent it is found otherwise, the County denies, generally and
12   specifically, each and every allegation set forth in said paragraph.
13   49.   Answering paragraph 48 of the Complaint, the County avers that it contains no
14   material allegations of fact requiring a response as the allegations are purely legal
15   argument. To the extent it is found otherwise, the County denies, generally and
16   specifically, each and every allegation set forth in said paragraph.
17   50.   Answering paragraph 49 of the Complaint, the County avers that it contains no
18   material allegations of fact requiring a response as the allegations are purely legal
19   argument. To the extent it is found otherwise, the County denies, generally and
20   specifically, each and every allegation set forth in said paragraph.
21   51.   Answering paragraph 50 of the Complaint, the County avers that it contains no
22   material allegations of fact requiring a response as the allegations are purely legal
23   argument. To the extent it is found otherwise, the County denies, generally and
24   specifically, each and every allegation set forth in said paragraph.
25   52.   Answering paragraph 51 of the Complaint, the County avers that it contains no
26   material allegations of fact requiring a response as the allegations are purely legal
27   argument. To the extent it is found otherwise, the County denies, generally and
28   specifically, each and every allegation set forth in said paragraph.

                                          Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 9 of 12 Page ID #:459




 1   53.    Answering paragraph 52 of the Complaint, the County avers that it contains �o
 2   material allegations of fact requiring a response as the allegations are purely legal
 3   argument. To the extent it is found otherwise, the County denies, generally and
 4   specifically, each and every allegation set forth in said paragraph.
 5   54.    Answering paragraph 53 of the Complaint, the County avers that it contains no
 6   material allegations of fact requiring a response as the allegations are purely legal
 7   argument. To the extent it is found otherwise, the County denies, generally and
 8   specifically, each and every allegation set forth in said paragraph.
 9   55.   Answering paragraph 54 of the Complaint, the County avers that it contains no
1O   material allegations of fact requiring a response as the allegations are purely legal
11   argument. To the extent it is found otherwise, the County denies, generally and
12   specifically, each and every allegation set forth in said paragraph.
13   56.   Answering paragraph 55 of the Complaint, the County avers that it contains no
14   material allegations of fact requiring a response as the allegations are purely legal
15   argument. To the extent it is found otherwise, the County denies, generally and
16   specifically, each and every allegation set forth in said paragraph.
17                              SECOND CAUSE OF ACTION
18   (By Windelers Against All Defendants for Violation of Civil Rights Under Title 42
19   United States Code Section 1983, the Denial of Substantive Due Process Clause of
20                               the United States Constitution)
21   57.   Answering paragraph 56 of the Complaint, County incorporates by reference its
22   response to Paragraphs 1 through 44, inclusive, as though fully set forth herein.
23   58.   Answering paragraph 57 of the Complaint, the County avers that it contains no
24   material allegations of fact requiring a response as the allegations are purely legal
25   argument. To the extent it is found otherwise, the County denies, generally and
26   specifically, each and every allegation set forth in said paragraph.
27   59.   Answering paragraph 58 of the Complaint, the County avers that it contains no
28   material allegations of fact requiring a response as the allegations are purely legal

                                          Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 10 of 12 Page ID #:460




  1   argument. To the extent it is found otherwise, the County denies, generally and
  2   specifically, each and every allegation set forth in said paragraph.
  3   60.       Answering paragraph 59 of the Complaint, the County avers that it contains no
  4   material allegations of fact requiring a response as the allegations are purely legal
  5   argument. To the extent it is found otherwise, the County denies, generally and
  6   specifically, each and every allegation set forth in said paragraph
 7    61.    Answering paragraph 60 of the Complaint, the County avers that it contains no
  8   material allegations of fact requiring a response as the allegations are purely legal
 9    argument. To the extent it is found otherwise, the County denies, generally and
10    specifically, each and every allegation set forth in said paragraph.
11    62.    Answering paragraphs 1 through 4 in Plaintiffs' prayer for relief, County states
12    that the prayer for relief requires no response.
13                                  AFFIRMATIVE DEFENSES
14           By alleging the matters set forth below in these Affirmative Defenses, County
15    does not thereby contend or admit that it has the burden of proof with respect to any of
16    said matters, or that Plaintiff has stated any cause of action against County. County
17    alleges separate and affirmative defenses as follows:
18    1.     The Complaint and each cause of action therein do not state facts sufficient to
19    constitute a cause of action against the County.
20    2.     The Complaint and the causes of action therein should be denied because they
21    are moot or not ripe for adjudication.
22    3.    The Plaintiffs lack standing to bring or maintain this action.
23    4.     The Complaint and each cause of action therein is barred by the applicable
24    statutes of limitations.
25    5.    The Complaint and each cause of action therein is barred by the doctrine of
26    laches.
27    6.    Plaintiffs have failed to exhaust their administrative remedies.
28    II

                                                     10
                                            Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 11 of 12 Page ID #:461




  1   7.    Plaintiffs have waived the claims and matters set forth in the Complaint and
  2   each cause of action alleged therein.
  3   8.    In all matters alleged in the Complaint, the County proceeded in the manner
  4   required by law, acted on the basis of substantial evidence, took no arbitrary or
  5   capricious action, and committed no prejudicial abuse of discretion.
  6   9.    Plaintiffs are disqualified from an award of attorney's fees pursuant to
  7   California Code of Civil Procedure section 1021.5 or any other provision of law,
  8   because they have a substantial private interest in this proceeding.
 9    10.   Plaintiffs' claims as set forth in the Complaint, and each and every cause of
 1O   action therein, are barred by the doctrine of unclean hands.
11    11.   Defendant County reserves the right to assert additional affirmative defenses, if
12    and to the extent such affirmative defenses are applicable.
13                                            PRAYER
14          WHEREFORE, Defendant County pray that:
15    1.    The Complaint and the causes of action be denied with prejudice.
16    2.    Plaintiffs take nothing by their Complaint;
17    3.    Judgment be entered in favor of Defendant County and against Plaintiffs;
18    4.    Defendant County be awarded costs of suit; and
19    5.    The Court award such other relief as it considers proper.
20
21
                                                  RITA L.NEAL
22                                                CountY. Counsel
23
24    DATED: January lQ_, 2020
25                                                              EHERE
                                                  C e Deputy County Counsel
26                                                A omeys for Defendant County of San Luis
27                                                0 ispo
28

                                                  11
                                          Answer to Complaint
Case 2:19-cv-06325-DSF-JEM Document 29 Filed 01/10/20 Page 12 of 12 Page ID #:462




  1                                       PROOF OF SERVICE

  2   STATE OF CALIFORNIA                        )
                                                 )      ss.
  3
      COUNTY OF SAN LUIS OBISPO                  )
  4          I am employed in the County of San Luis Obispo, California; I am over the age of 18
  5   years, and not a party to the within action; my business address is County Government
      Center, Room D320, San Luis Obispo, CA 93408.
  6
             On January 10, 2020, I served a true copy of this declaration and the following
  7
      described document(s):
  8
        ANSWER OF DEFENDANT COUNTY OF SAN LUIS OBISPO TO COMPLAINT
  9
 10         In re: Michael Windeler, et al. v. Cambria Community Water District, et al.
                                    2:19-cv-06325 DSF(JEMx)
11
      on the party or parties listed below:
12
13
       Attorney for Plaintiffs                             Attorney for Defendant Cambria
14
       Gregory B. Beam                                     Community Services District
15     Mark D. Alpert                                      Michael M. McMahon
       GREGORY BEAM & ASSOCIATES, INC.                     CARMEL & NACCASHA
16     23113 Plaza Pointe Drive, Suite 100                 1908 Spring Street
17     Laguna Hills, CA 92653                              Paso Robles, CA 93446
       malpert�beamlaw.net                                 mmcmahon�carnaclaw.com
18

 19   [X]    By United States mail. I enclosed a true copy of the documents in a sealed
             envelope addressed to each of the persons as indicated above, and then placed the
20           envelope for collection and mailing where it would be deposited with the United States
             Postal Service with postage fully prepaid on the same day, following my employer's
21
             business practice with which I am readily familiar.
22
23
      [X]   (STATE) I declare under penalty of perjury under the laws of the State of California
            that the foregoing is true and correct. Executed on January 10, 2020, at San Luis
24          Obispo, California.

25

26
                                                  Rebecca R. F� LegalClerk to
27                                                Jon Ansolabehere, Chief Deputy County Counsel
28    67rrfpld
                                                         12
                                     Proof of Service for Answer to Complaint
